Name: Commission Regulation (EEC) No 1445/87 of 26 May 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 87 Official Journal of the European Communities No L 137/ 17 COMMISSION REGULATION (EEC) No 1445/87 of 26 May 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 874/87 (3), as amended by Regulation (EEC) No 1149/87 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 874/87 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1987. This - Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 .M OJ No L 79, 21 . 3 . 1987, p. 3 . (3) OJ No L 83 , 27 . 3 . 1987, p. 35 .b) OJ No L 111 , 28 . 4. 1987, p. 17 . No L 137/ 18 Official Journal of the European Communities 27. 5 . 87 ANNEX to the Commission Regulation of 26 May 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 22 from 1 to 7 June 1987 Week No 23 from 8 to 14 June 1987 Week No 24 from 15 to 21 June 1987 Week No 25 from 22 to 28 June 1987 Week No 26 from 29 June to 5 July 1987 01.04 B 124,193 (') 118,722 (  ) 113,355 (') 107,936 0 102,516 0 02.01 A IV a) 1 264,240 0 252,600 0 241,180 (2) 229,650 0 218,120 (2) 2 184,968 (2) 176,820 (2) 1 68,826 (2) 160,755 0 152,684 (2) 3 290,664 (2) 277,860 (2) 265,298 (2) 252,615 (2) 239,932 0 4 343,51 2 (2) 328,380 (2) 313,534 (2) 298,545 0 283,556 0 5 aa) 343,512 (2) 328,380 (2) 313,534 (2) 298,545 0 283,556 0 bb) 480,917 (2) 459,732 (2) 438,948 (2) 417,963 0 396,978 0 02.06 C II a) 1 343,512 (3) 328,380 (3) 313,534 (3) 298,545 0 283,556 0 2 480,917 (3) 459,732 (3) 438,948 (3) 417,963 (3) 396,978 0 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.